DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/10/2021 & 5/5/2022 have been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “3” has been used to designate both “the vehicle” and “the vehicle body”, see pgh. 0080.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Steeby (U.S. 5429559) in view of Yamada et al. (U.S. 2016/0167647).
Regarding claim 1, Steeby discloses (figs. 1-3) A working vehicle (col. 1 lines 29-31) comprising: 
a vehicle body (frame); a prime mover ‘E’ provided on the vehicle body; 
a traveling device (wheels or tires) configured to cause the vehicle body to travel; 
a transmission device 10 configured to transmit power from the prime mover to the traveling device and perform a speed change process to change a speed of the vehicle body; 
an increase-in-speed detection device (fig. 4, Vsj + ΔVs>REF) configured to detect an increase in speed of the vehicle body; and 
a speed change restraint unit 106 configured such that, during the speed change process performed by the transmission device, when the increase in speed detected by the increase-in-speed detection device has become equal to or greater than a threshold, the speed change restraint unit stops the speed change process performed by the transmission device (col. 3 lines 24-66, during shift into a selected target gear ratio, sense vehicle speed, logic selects a “forced engagement gear ratio”                         
                            G
                            
                                
                                    R
                                
                                
                                    F
                                    E
                                
                            
                        
                     if the vehicle speed exceeds a threshold).
Steeby does not appear to disclose a linkage device and associated working implement. It is well established that linkage devices are utilized within work vehicles to attach implements (i.e. working device) to the vehicle.  For example, Yamada teaches (fig. 1) a work vehicle 1 including a vehicle body 2, and a linkage device (11/13/14/15) configured to link an implement 3 to the vehicle body.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided a linkage device and implement of Yamada to the working vehicle of Steeby to carry out additional work functions.

Regarding claim 2, Steeby discloses the speed change restraint unit is configured such that, when the speed change process performed by the transmission device is a speed change process to reduce the speed of the vehicle body and the increase in speed after a start of the speed change process has become equal to or greater than the threshold, the speed change restraint unit stops the speed change process (see col. 9 lines 6-14 at least, the force engagement system is utilized when accelerating downhill in a free wheeling condition).

Regarding claim 3, Steeby discloses the increase-in-speed detection device is configured to calculate, as the increase in speed, a difference in vehicle speed between a speed of the vehicle body at the start of the speed change process and a current speed of the vehicle body after the start of the speed change process (col. 9 line 28-68, current vehicle speed compared to initial vehicle speed).

Regarding claims 4-6, Steeby discloses the transmission device includes a device (sliding collars 60, 62, 64) configured to select a speed stage among multiple speed stages by movement of a shifter (e.g. actuators); and 
the speed change restraint unit is configured to stop the speed change process by moving a linkage member (col. 5 lines 37-42, “shift forks”) in a direction opposite to a direction in which the linkage member has been moved by the movement of the shifter, the linkage member being a member linked to the shifter (shift forks moving with actuator force).


Regarding claims 7-9, Steeby discloses the linkage member is shiftable among a first position for maintaining the shifter in a neutral position, a second position for maintaining the shifter in a first slowdown position, and a third position for maintaining the shifter in a second slowdown position (col. 6 lines 1-8); and 
the speed change restraint unit includes a movement mechanism 112 configured to: move the linkage member from the second position to the first position when the shifter is in the first slowdown position; and move the linkage member from the third position to the first position when the shifter is in the second slowdown position (shift forks move between various positions).

Regarding claims 10-12, Steeby discloses the movement mechanism is shiftable among a stop position, one position, and another position on the opposite side of the stop position from the one position, the stop position corresponding to the first position of the linkage member, the one position corresponding to the second position of the linkage member, the other position corresponding to the third position of the linkage member (the shift forks have 3 positions, so the solenoids have positions that correspond to these shift fork positions); and 
the speed change restraint unit includes: a solenoid valve (one of the valves of 112) configured to shift the movement mechanism to the stop position, the one position, or the other position using hydraulic fluid (e.g. air, can also be compressed fluid); and a control device 104 configured or programmed to control the solenoid valve.

Regarding claims 13-15, Steeby discloses the control device is configured or programmed such that, when the increase in speed after the start of the speed change process has become equal to or greater than the threshold, the control device controls the solenoid valve to move the movement mechanism to the stop position (solenoids are controlled to move such that the manifold is moved to the “stop position” to conduct the force engagement process).

Regarding claim 16, Steeby discloses the speed change restraint unit is configured such that, when the increase in speed has become equal to or greater than the threshold, the speed change restraint unit stops the speed change process performed by the transmission device and then changes a speed stage of the transmission device back to a speed stage before the start of the speed change process (see fig. 4 at least, second to last step, control for the force engagement exits when Vsc >= VSfe).

Regarding claim 17, Steeby discloses the transmission device includes an auxiliary transmission unit 14 configured to select one of multiple speed stages (via 92).

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Jain ‘520 discloses a transmission control for processing a change of mind shift by the operator either in the same direction as the current shift or in the opposite direction as the current shift.  Maurer ‘119 discloses a transmission capable of shifting to a different gear ratio contrary to an operator request based on object detection near the vehicle.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595. The examiner can normally be reached Monday thru Friday; 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R MORRIS/Primary Examiner, Art Unit 3659